                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                         No. C 18-03748 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   U.S. DEPARTMENT OF VETERANS                                       ORDER RE PLAINTIFF’S
                                                                         14   AFFAIRS, et al.,                                                  INQUIRIES

                                                                         15                  Defendants.
                                                                                                                              /
                                                                         16
                                                                         17          In this pro se employment discrimination action, plaintiff has included the following

                                                                         18   inquiries in her opposition to defendants’ motion to dismiss. First, plaintiff has inquired as to

                                                                         19   whether or not it would be proper to transfer her action to “the District Court of New Mexico.”

                                                                         20   Second, plaintiff asks whether she should have “free of charge” counsel appointed on her behalf

                                                                         21   (Dkt. No. 40 at 18). This order addresses each inquiry in turn.

                                                                         22          First, plaintiff asks for guidance as to whether this action should be maintained in

                                                                         23   this Court, or whether it should be transferred to the district court in New Mexico. Plaintiff is

                                                                         24   advised that this inquiry is better suited for the initial case management conference on

                                                                         25   November 29, however, absent a stipulation, this issue needs to be litigated on a motion basis.

                                                                         26          Second, plaintiff requests appointment of counsel pursuant to 42 U.S.C.

                                                                         27   Section 2000e-5(f)(1)(B) (Dkt. No. 40 at 14). Under Mallard v. United States District Court,

                                                                         28   490 U.S. 296, 304–05 (1989), there is no constitutional right to appointment of counsel in civil
                                                                          1   cases. To determine whether plaintiff is entitled to appointment of counsel under Title VII,
                                                                          2   the Court must assess: (1) plaintiff’s financial resources; (2) plaintiff’s efforts to secure
                                                                          3   counsel; and (3) whether plaintiff’s claims have merit. Bradshawe v. Zoological Soc. of
                                                                          4   San Diego, 662 F.2d 1301, 1318 (9th Cir. 1981). Plaintiff has not produced evidence of her
                                                                          5   efforts to secure counsel.
                                                                          6          Plaintiff is also advised that helpful information is available online at:
                                                                          7   http://cand.uscourts.gov/proselitigants and also in person at the legal help center.
                                                                          8   An appointment with the legal help center may be made by calling 415-782-9000,
                                                                          9   extension 8657. At this time, plaintiff’s request for appointment of counsel must be DENIED.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: November 19, 2018.
                                                                                                                                     WILLIAM ALSUP
                                                                         14                                                          UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
